Title: To Thomas Jefferson from Stephen Cathalan, Sr., 26 March 1788
From: Cathalan, Stephen, Sr.
To: Jefferson, Thomas


Marseilles, 26 Mch. 1788. Has received TJ’s letters of 3 and 4 Mch.; hopes TJ has safely returned from Holland; is surprised the oil has not arrived; thanks TJ for paying Lambert. Bernard of the observatory has sent meteorological observations covering seven years, in accordance with TJ’s wishes; they have been given to John Turnbull, who will be in Paris about 15 Apr. Bernard has left to Cathalan’s discretion what is to be paid the copyist; he, not knowing what is reasonable, will leave the determination to TJ but suggests 5 Louis, part of which, he assumes, will go to Bernard. The arrêt of 29 Dec. 1787 has not been registered and the farmers-general have not been officially informed of it, though it has been published in all the newspapers. Has not sold one barrel of fish oil and fears it “will be a bad affair”; as for tobacco, the farmers have said nothing and they pay very little attention to Lambert’s letter; however, they “must soon prove the purchase of 4666 hhgs.”; most of the tobacco in northern ports has been sold for exportation so it is expected the farmers will be obliged, in the next four months, to buy all the 1350 hhds. here; hopes TJ will push the farmers, in the next month, to show their purchases since 1 Jan. The price of wheat in America is encouraging for shipment to the Mediterranean; this will necessitate protection against the Algerines; Philadelphia or New York wheat would now bring 28₶ for 250 lbs.; the farmers would pay 33₶ for Virginia wheat delivered at Cette but the holders want more. Has no news from Barclay; Cathalan’s family present their respects to TJ.
